Citation Nr: 0616528	
Decision Date: 06/07/06    Archive Date: 06/13/06	

DOCKET NO.  94-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for the residuals of 
head injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1992 and July 1994 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Review of the record reveals that the veteran has another 
appeal pending at the RO.  However, as that appeal has not 
yet been certified to the Board for review, it is not ripe 
for review at this time.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of this case, the Board notes that, during the 
course of his Substantive Appeal in November 1993, the 
veteran indicated that he wished to appear personally before 
a member of the Board at his local VA office (i.e., a Travel 
Board Hearing).  To date, the veteran has not been afforded 
that hearing.  Nor, apparently, has the veteran's request for 
a travel board hearing been withdrawn.  Under the 
circumstances, the veteran must be given the opportunity to 
present testimony before a Veterans Law Judge at the RO prior 
to a final adjudication of his claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling member of the Board at the RO 
located in New York, New York.  A copy of 
the letter scheduling the veteran for 
that hearing should be included in the 
veteran's claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



